DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10755050. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation “the plurality of weighted characteristics and features and features”. It appears this should recite “the plurality of weighted characteristics and features”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15-19, and 20 recite the acronym TAS. The longer name associated with this acronym is unclear. The examiner requests that the first time this acronym is used in a claim set that the acronym be spelled out.
Claims 3, 4, and 11 recite the acronym CSR. The longer name associated with this acronym is unclear. The examiner requests that the first time this acronym is used in a claim set that the acronym be spelled out.
Claims 3, 5, 6, 7, 8, and 11 recite the acronym QA. The longer name associated with this acronym is unclear. The examiner requests that the first time this acronym is used in a claim set that the acronym be spelled out.
Claims 15 and 20 recite the acronym CEC. The longer name associated with this acronym is unclear. The examiner requests that the first time this acronym is used in a claim set that the acronym be spelled out.
Claim 3 recites the limitation “the CSR” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 and 11 recite “to QA staff”. It is unclear if this is the same QA staff of claim 5 or different QA staff.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (International Publication WO2007/027112), hereinafter Smith, in view of Arnold et al. (U.S. Patent Publication 2009/0164233), hereinafter Arnold.
Regarding claim 1, Smith shows
A method for text analysis and routing of outgoing messages, comprising: 
transmitting an outgoing message composed on a customer engagement center (CEC) desktop; (Fig. 1, i.e. client computer) (Page 1, lines 22-24; Page 5, lines 8-16; Page 6, lines 4-6) 
intercepting the outgoing message using a TAS unit; (Fig. 3, 13; i.e. messaging server) (Page 8, lines 29-31) 
performing an analysis of the outgoing message using a TAS software module; (Page 5, lines 26-28; Page 6, lines 7-10; i.e. software component of messaging server implementing quality assurance process) (Page 6, lines 17-23; Page 8, Bullet 2; i.e. The message is analyzed for certain language.)
transmitting the outgoing message to an ultimate destination. (Fig. 1, 10; Page 6, lines 17-18; i.e. recipient cellular phone) (Page 8, line 29 - Page 9, line 8)
However, Smith fails to show
assigning an analytical score to the outgoing message based on the analysis; 
comparing the analytical score to a quality threshold; and
Arnold shows

performing an analysis of the outgoing message using a TAS software module (Fig. 4, 600; Fig. 6, 600; i.e. EMFP message analyzer) ([0062])
assigning an analytical score to the outgoing message based on the analysis; ([0062]; [0109]; [0110])
comparing the analytical score to a quality threshold; and ([0117]; [0119])
transmitting the outgoing message to an ultimate destination. ([0026]; i.e. recipient’s mailbox via MTA) ([0123]; [0046])
Arnold and Smith are considered analogous art because they involve filtering of outgoing messages. Smith shows analyzing outgoing messages to identify messages with certain language from a company agent to customer. Arnold shows that such analysis may include scoring the messages and comparing the score to a threshold to identify the messages.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Arnold wherein assigning an analytical score to the outgoing message based on the analysis and comparing the analytical score to a quality threshold. Doing so provides for adjusting the amount of review time necessary by the QA reviewers by selectively picking a threshold that is reasonable.

	Regarding claim 2, Smith in view of Arnold shows all of the features with respect to claim 1 as outlined above. Smith in view of Arnold further shows
The method of claim 1, further comprising viewing a written communication on the CEC desktop before composing the outgoing message. (Smith: Page 1, lines 7-13; Fig. 1; Page 5, lines 17-25; i.e. A call 

Regarding claim 3, Smith in view of Arnold shows all of the features with respect to claim 1 as outlined above. Smith in view of Arnold further shows
The method of claim 1, further comprising transmitting the outgoing message to the CSR or to QA staff (i.e. QA user) for correction (i.e. amend) before transmitting the outgoing message to the ultimate destination.  (Smith: Page 8, line 29 – Page 9, line 8)

Regarding claim 4, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. Smith in view of Arnold further shows
The method of claim 3, further comprising transmitting the outgoing message to the CSR (i.e. sender of message) if the analytical score is above the quality threshold. (Arnold: [0119]; [0046]; [0047])  

Regarding claim 5, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. Smith in view of Arnold further shows
The method of claim 3, further comprising transmitting the outgoing message to QA staff (i.e. enterprise compliance group) if the analytical score is above the quality threshold. (Arnold: [0119]; [0046]; [0047])

Regarding claim 6, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. Smith in view of Arnold further shows 
The method of claim 3, further comprising transmitting the outgoing message to QA staff (i.e. enterprise compliance group) if the analytical score is above a QA threshold. (Arnold: [0119]; [0046]; [0047])

Regarding claim 7, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. Smith in view of Arnold further shows 
The method of claim 3, further comprising transmitting the outgoing message to QA staff (i.e. enterprise compliance group) if the analytical score is above the quality threshold and if an attempt number is above an attempt threshold. (Arnold: [0119]; [0125]; [0026]; i.e. If the message score is above the quality threshold and it is a first attempt, thereby being above a threshold of 0, then the message is sent to an enterprise compliance group.)

Regarding claim 8, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. Smith in view of Arnold further shows 
The method of claim 3, further comprising transmitting the outgoing message to QA staff if the outgoing message includes at least one red flag feature. (i.e. certain language such as profanities) (Smith: Page 8, Bullet 2; Page 8, line 29 – Page 9, line 4) 

Regarding claim 9, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. Smith in view of Arnold further shows 
The method of claim 3, further comprising transmitting feedback (Smith: i.e. the user is notified that their message is queued/pending quality review and Arnold: i.e. message and reasons for blocking) pertaining to the quality of the outgoing message. (Smith: Page 6, lines 22-23 and Arnold: [0047]) 


Regarding claim 11, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. Smith in view of Arnold further shows
The method of claim 3, further comprising repeating transmitting the outgoing message to the CSR or to QA staff for correction until the analytical score is below the quality threshold and the outgoing message does not include red flag features. (i.e. virus)  (Arnold: [0026]; [0031]; [0047]; i.e. If the outgoing message is above the quality threshold then it will be returned to the sender. The sender may try and resend the message and it will only be sent on to the recipient when the score is no longer above the quality threshold. The outgoing message may also be checked for viruses. If a virus is detected then the message will be returned to the sender. Therefore, the message will only be sent on to the recipient when the message score is below the threshold and there is no virus.)


Regarding claim 15, Smith shows
A system (Fig. 1) for text analysis and routing of outgoing messages, comprising: 
a CEC desktop (Fig. 1, 1) that transmits an outgoing message composed on the CEC desktop; (Page 1, lines 22-24; Page 5, lines 8-16; Page 6, lines 4-6)
a processor; and a non-transient computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to: (Fig. 3, 13; i.e. messaging server inherently contains processor and memory with code)
intercept the outgoing message; (Page 8, lines 29-31)
perform an analysis of the outgoing message using a TAS software module; (Page 5, lines 26-28; Page 6, lines 7-10; i.e. software component of messaging server implementing quality assurance process) (Page 6, lines 17-23; Page 8, Bullet 2; i.e. The message is analyzed for certain language.)
transmit the outgoing message to its ultimate destination. (Fig. 1, 10; Page 6, lines 17-18; i.e. recipient cellular phone) (Page 8, line 29 - Page 9, line 8) 
However, Smith fails to show
assign an analytical score to the outgoing message based on the analysis; 
compare the analytical score to a quality threshold; and
Arnold shows
intercept the outgoing message ([0027]; [0033])
perform an analysis of the outgoing message using a TAS software module (Fig. 4, 600; Fig. 6, 600; i.e. EMFP message analyzer) ([0062])
assign an analytical score to the outgoing message based on the analysis; ([0062]; [0109]; [0110])
compare the analytical score to a quality threshold; and ([0117]; [0119])
transmit the outgoing message to an ultimate destination. ([0026]; i.e. recipient’s mailbox via MTA) ([0123]; [0046])
Arnold and Smith are considered analogous art because they involve filtering of outgoing messages. Smith shows analyzing outgoing messages to identify messages with certain language from a company agent to customer. Arnold shows that such analysis may include scoring the messages and comparing the score to a threshold to identify the messages.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Arnold wherein assigning an analytical score to the outgoing message based on the analysis and comparing the analytical score to a quality threshold. Doing so provides for adjusting the amount of review time necessary by the QA reviewers by selectively picking a threshold that is reasonable.


Regarding claim 16, Smith in view of Arnold shows all of the features with respect to claim 15 as outlined above. Smith in view of Arnold further shows 
The system of claim 15, wherein the TAS software module is programmed to evaluate the message's spelling, grammar, sentiment, tone, word choice, (i.e. certain language) or any other characteristic. (Smith: Page 8, Bullet 2; Page 8, lines 29-31)

Regarding claim 17, Smith in view of Arnold shows all of the features with respect to claim 15 as outlined above. Smith in view of Arnold further shows
The system of claim 15, wherein the TAS software module is programmed to review outgoing messages to detect predetermined red flag words, (i.e. unacceptable words) phrases, or expressions. (Smith: Page 8, Bullet 2) 

Regarding claim 18, Smith in view of Arnold shows all of the features with respect to claim 15 as outlined above. Smith in view of Arnold further shows
The system of claim 15, wherein the TAS unit (i.e. action orchestrator as part of EMFP proxy service) is configured to save a copy of the outgoing message to a TAS storage. (Arnold: Fig. 9, 895; i.e. audit DB) (Arnold: [0130], lines 1-3; [0048])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Arnold wherein the TAS unit is configured to save a copy of the outgoing message to a TAS storage for corporate audit or archival purposes. (Arnold: [0048])


The system of claim 15, wherein the TAS software module is programmed with a plurality of quality thresholds, wherein each of the plurality of quality thresholds corresponds to a different type of outgoing message. (i.e. message with content in a specific content area domain/topic area) (Arnold: [0093-0095])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith to incorporate the teachings of Arnold wherein the TAS software module is programmed with a plurality of quality thresholds, wherein each of the plurality of quality thresholds corresponds to a different type of outgoing message to allow vendors to customize the system to their needs.

Regarding claim 20, this medium claim comprises limitations substantially the same as those detailed in claim 15 above and is accordingly rejected on the same basis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Arnold as applied above, and further in view of Cohen (U.S. Patent No. 5,796,948).
Regarding claim 10, Smith in view of Arnold shows all of the features with respect to claim 9 as outlined above. However, Smith in view of Arnold fails to show
The method of claim 9, wherein the feedback is selected from the group consisting of: analytical score, specific spelling mistakes, specific grammatical mistakes, suggested changes, at least one previous version of the outgoing message, and at least one previous version of the outgoing message with highlighted changes.
Cohen shows
wherein the feedback is selected from the group consisting of: analytical score, specific spelling mistakes, specific grammatical mistakes, suggested changes, at least one previous version of the outgoing message, and at least one previous version of the outgoing message with highlighted changes. (Column 4, lines 13-65; i.e. The sender is provided with brackets/suggested changes to remove inappropriate words.)
Cohen and Smith in view of Arnold are considered analogous art because they involve analyzing outgoing messages of a company agent. Smith shows providing feedback to the agent that their message is to be reviewed. Pilgrim shows that the feedback may include suggested changes to the message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in view of Arnold to incorporate the teachings of Cohen wherein the feedback is selected from the group consisting of: analytical score, specific spelling mistakes, specific grammatical mistakes, suggested changes, at least one previous version of the outgoing message, and at least one previous version of the outgoing message with highlighted changes. Doing so provides that the user may appropriately correct the message before sending it.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Arnold as applied above, and further in view of Jania et al. (U.S. Patent Publication 2009/0254818).
Regarding claim 12, Smith in view of Arnold shows all of the features with respect to claim 3 as outlined above. However, Smith in view of Arnold fails to show
The method of claim 11, further comprising incrementing an attempt number with each repetition.
Jania shows
further comprising incrementing an attempt number (i.e. commonness count/number times a word is misspelled by the user) with each repetition. (i.e. correction of the misspelled word) ([0015])
Jania and Smith in view of Arnold are considered analogous art because they involve correction of electronic documents. Arnold shows that a user may be returned an email for correction. Jania shows that the system may keep track of the number of attempts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in view of Arnold to incorporate the teachings of Jania wherein further comprising incrementing an attempt number with each repetition. Doing so monitors a user’s progress over time. (Jania: [0004])

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Arnold as applied above, and further in view of Pilgrim (U.S. Patent Publication 2010/0161746).
Regarding claim 13, Smith in view of Arnold shows all of the features with respect to claim 9 as outlined above. However, Smith in view of Arnold fails to show 
The method of claim 1, wherein the analysis evaluates a plurality of weighted characteristics and features of the outgoing message.  
Pilgrim shows
wherein the analysis evaluates a plurality of weighted characteristics and features (i.e. containing polite words/slightly polite words/impolite words) of the outgoing message. ([0032])
Pilgrim and Smith in view of Arnold are considered analogous art because they involve analyzing outgoing messages of a company agent. Arnold shows that scores may assigned to an outgoing message. Pilgrim shows that the score may be determined using weighted features of the outgoing message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in view of Arnold to incorporate the 

Regarding claim 14, Smith in view of Arnold in view of Pilgrim shows all of the features with respect to claim 9 as outlined above. Smith in view of Arnold in view of Pilgrim further shows  
The method of claim 13, wherein at least one of the plurality of weighted characteristics and features and features is weighed differently from another of the plurality of weighted characteristics and features. (Pilgrim: [0032])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cruz Huertas et al. (U.S. Patent Publication 2018/0225279) – Providing assistance to message sender to avoid sending wrong, offensive or contextually unfitting messages. It is determined if a message negativity is above a threshold.
Dua et al. (U.S. Patent Publication 2015/0278175) – Analyzing a message to determine if it is suitable for intended recipients.
Tivyan (U.S. Patent Publication 2011/0055334) – Using message evaluation rules to provide alerts to a sender to modify the message before sending.
Parikh et al. (U.S. Patent Publication 2017/0300472) – Analyzing messages being created for sentiment in order to determine if the message poses a risk to violating compliance or policy.
Hoover et al. (U.S. Patent Publication 2011/0313757) – Grammar checking messages to be sent.

Baldwin et al. (U.S. Patent Publication 2017/0052949) – Determining if an amount of negativity of a message exceeds a threshold and notifying supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.